DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim(s) 1-15, 17-18, 20-21, 26-33, drawn to a self-foaming composition comprising ivermectin, in the reply filed on 10/18/2019 remains acknowledged.
Applicant’s election without traverse of:
(i-a) sodium bicarbonate as the gas-generating agent;
(i-b) citric acid/sodium citrate buffer, as the agent for activating the gas-generating agent;
(i-c) humectants as genus of additional active agent (claim 17), and propylene glycol as a representative species;
(i-d) gelling agents as the genus of agent (claim 18), and xanthan gum as a representative species;
Claims 3, 4, 8, 13, 26, 27, 30 and 32 were indicated as reading on the elected composition;
(ii-a) a gel, as the form of intermediate composition A;
(ii-b) a gel, as the form of intermediate composition B;
And
(iii) treatment of inflammatory skin pathologies, as the intended use, and rosacea as a single skin pathology (claim 33);
Claims 1-15, 17-18, 20-21, and 26-33 were indicated to read on the elected species,
in the reply filed on 10/18/2019 remain acknowledged.
Claims 16, 19, 22, 24-25, 36-41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2019.
Claims 4, 10, 26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2019.  
Claim 3 has been canceled.  
Independent claim 1 as currently amended, now requires 3 additional agents, in addition to those elected: 
1) 1-30% of a fatty alcohol of the formula CH3(CH2)nOH where n = 11-23 (4th wherein clause) in A and/or B; and 
2) a surfactant in a non-zero amount less than or equal to 2.5%, the claim amendment narrowing selections from three broadly recited classes: from anionic surfactants of the sulfonate family, anionic surfactants of the sulfate family or amphoteric surfactants of the betaine family; (last wherein clause); and
3) a fatty phase, comprising one or more plant oils, mineral oils, synthetic oils, silicone oils, or mixtures thereof (3rd wherein clause) in A and/or B intermediate compositions.
Accordingly, none of the claims presented currently read on the originally elected species.

Response to Arguments
Applicants' arguments, filed 1/24/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 11-15, 17, 21, 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manetta et al. (US 2015/0306124 A1) in view of Inamoto et al. (US 2013/0244976 A1; IDS reference).
Claim 4, as amended, is now drawn to non-elected subject matter, and has been withdrawn from Examination.  Accordingly, it is no longer included in this rejection.	
The Examiner notes the extensive amendment to independent claim 1.  The claim is now drawn to a self-foaming composition, which is obtained by mixing intermediate composition B and intermediate composition A (other intermediate compositions may also be mixed, based on “at least one” language of lines 3 & 8).  This is an open product by process type claim; the claim is construed to the extent it limits the foam product of mixing. Limitations about intermediates used in the process to produce the claimed product are construed in a manner in which they limit the foam product of mixing.  The Examiner considers the wherein clause of composition B and A to be separately contained, to have no limiting meaning on the product (of mixing these composition) being claimed.
Manetta teaches dermatological conditions/afflictions such as, inter alia, Applicant elected rosacea are treated by topically applying onto the affected skin a topical pharmaceutical composition which comprises a thus effective amount of ivermectin (abstract; reading on required component (c) of claim 1).  A claimed formulation includes Applicant elected [(iii) humectant] propylene glycol (instant claim 17) and is in Applicant elected gel form (claim 39, 51); propylene glycol is preferable solvent / propenetrating agent, and is present in all example preparations ([0048], Table 1).  The composition in the form of a gel or a foam (claims 40-42, 51-52).  Claimed Applicant elected gelling agents include xanthan gum (claim 54, [0052]; instant claim 1, (a)(ii) & (b)(ii)). pH regulators may be contained ([0056], [0061]). A preferable pH range from 6.0-6.5, with verification of natural pH in the mixture and correction with neutralizing agent [0074]; sodium hydroxide was used in examples to adjust pH; very good chemical stability of ivermectin in the compositions were demonstrated from pH 4.0-6.28 [0127]-[0128]  (the Examiner notes that minor changes in pH are seen from T0 to T1 to T2, with the largest change at pH 4.0; the skilled artisan would have been motivated to study effect of pH, with pH buffering as an approach to minimize changes in pH; highest retained concentrations of active agent are found at endpoints of the pH range studied, including 6.28; changes in pH taken together with stability as a function of pH favor the higher end of the range studied).  Applicant elected citric acid (monohydrate form) is used in all examples.  Thus, Manetta clearly establishes that a foam preparation form of ivermectin is useful as a topical composition, formulated as a medicament for topical application to the skin, and is useful for treating, inter alia, rosacea.  Regarding the instant “for rinse-off topical application”, the forms taught are topical.  Absent evidence to the contrary, the “rinse-off” limitation is construed as characteristic of these topical formulations (even if scrubbing / soaping, etc. is involved in the rinsing-off process).
Regarding a prior amendment of claim 1, requiring 1-30% of a fatty alcohol of the formula CH3(CH2)nOH where n = 11-23, Manetta teaches higher alcohols.  Stearyl alcohol, is used in examples at 2.0% [0109] and 2.5% [0123]; cetyl alcohol (n=15) is taught at 3.5% [0124], rendering obvious these alcohols and amounts and other amounts within the scope of the claims.  Additionally, the similar fatty alcohol, oleyl alcohol, is taught in an amount of 9.10% [0049], suggesting similar amounts (i.e., amounts within the broadly claimed range of claim 1) when other higher alcohols taught by Manetta are utilized.
Regarding a prior amendment of claim 1, requiring a cleansing agent/surfactant in an amount of 2.5% or less, surfactant emulsifiers, including of ionic type (anions are one of two ionic choices) are taught [0017]; the background mentions the use of ivermectin and sodium lauryl sulfate (an anionic sulfate family surfactant) in cream formulations [0009], rendering obvious this surfactant material in the foams.  Preferred amounts range from 2 to 6%, which overlaps with the claimed range, rendering amounts obvious (MPEP 2131.03 (II); 2144.05 (I)).  
Regarding the amendment to claim 1, requiring fatty phase in either or both of A and B, with the amended specific classes of oils named, Manetta teaches vegetable (plant) oils, mineral oils, synthetic oils and silicone oils and mixtures thereof [0035]; see also [0037], [0039], [0040]. Examples 1-6 contain dimethicone, a silicone oil of a fatty phase (see claims 44-46). 
Regarding the claim 1 amendment to limit the cleansing surfactants to anionic sulfonate, anionic sulfate or amphoteric betaine families in the sum of no more than 2.5%, the background of Manetta includes ivermectin in a lotion including sodium lauryl sulfate [0009] (rendering inclusion of sodium lauryl sulfate obvious).  Manetta generally teaches ionic or nonionic surfactant-emulsifiers [0017] (a genus that encompassed both anionic and amphoteric), but does not explicitly teach specific surfactant/emulsifiers of sulfate, sulfonate or betaine families in the inventive formulations.  Amounts of surfactant-emulsifiers range from 2-12% by weight, more particularly preferred from 2-6% by weight [0046]; examples use 1 and 2% of specific surfactant-emulsifers (see Composition 2 of Example 2 and claim 47), rendering obvious amounts within the up to 2.5% range as obvious over the overlap, and based on exemplary amounts taught.
Regarding claim 27, Manetta does teach surfactants for forming an emulsion, when an emulsion is the selected form ([0015]-[0018]), but there is no teaching that the surfactants utilized are “foaming”, selected from any of the choices of amended claim 4 (i.e., the presence of these surfactant-emulsifiers is consistent with the further comprising components that explicitly include surfactants, of instant claim 18).  Thus, the Examiner considers Manetta to satisfy the language of claims 3-4 & 27.
Regarding claims 9, 12-13, the examples contain citric acid (an acid) at 0.05 %, and pH is in the acidic range.  Thus, the limitations of these claims are construed to be met by the examples.
Manetta does not teach Applicant elected sodium bicarbonate (required by claim 28) or any component designated as a “gas-generating” agent, required by claim 1 (a)(i) (While citric acid is taught, it is not explicitly recognized as an agent to activate a gas-generating agent).  Manetta does not teach intermediate composition B (if claim 1 is construed to require separate “intermediate” compositions are present; a point still ambiguous).  Manetta does not teach the structure of the foaming materials taught, or that carbon dioxide is the gas that generates the foam form taught, required by claim 5.  The skilled artisan would have been motivated to look to other teachings relevant to topical foam preparation for guidance on how to structure the foams that are taught/claimed.  Inamoto would have been obvious to utilize for information of how to structure foam preparations:
Inamoto teaches a foam-type external skin preparation for exhibiting an amount of and a retention of carbon dioxide foam appealing to the eye of the user, as well as good usability, such as preventing the preparation from sagging from the skin (abstract).  The foam-type external skin preparation of the present invention can be used as a clinical therapy preparation [0132].  It is preferable that the foam-type external skin preparation of the present invention be applied to a form in which at least two preparations of a preparation A containing carbonates, and a preparation B containing a water-soluble acid are mixed before use [0069] (the Examiner notes that “A” and “B” are reversed from the designations of instant claim 1).  Carbonates encompass carbonates and bicarbonates; examples include Applicant elected sodium bicarbonate, as particularly preferred in terms of foaming characteristics [0048].  A water soluble acid has an action of generating carbon dioxide as a gas component for formation of foam by reaction with a carbonate or bicarbonate (i.e., an agent for activating the gas-generating agent, [0052]).  Acids include Applicant elected citric acid; a hydroxy acid such as Applicant elected citric acid, is further preferable in terms of affinity during mixing in a final composition [0053].  Citric acid is claimed (claim 8).  In terms of uniformity of physical properties, a polyhydric alcohol may be present [0056]-[0057].  Examples include Applicant elected propylene glycol, which is among particularly preferable in terms of availability and addition of sense of use [0058].  Propylene glycol is among four polyhydric alcohols claimed (claim 10), which would have been obvious to include. Other components that may be present include any component generally used for a cosmetic material; examples named include Applicant elected xanthan gum [0066].  Foaming surfactants from anionic surfactants, cationic surfactants, amphoteric surfactants or nonionic surfactants of the family of alkylpolyglucosides and glucamides were identified/required. 
Regarding a prior claim 1 amendment, 1-30% of a fatty alcohol of the formula CH3(CH2)nOH where n = 11-23, as discussed above Manetta teaches examples of this now required (but non-elected) component.  However, Inamoto also teaches higher alcohols, and includes stearyl alcohol (n=17) and behenyl alcohol (n=21) [0066].
Oils of the claim 1 amendment are taught by Manetta.  Inamoto also teaches an oily phase comprising oils and fats; these include olive oil, macadamia nut oil, castor oils, coconut oil, palm oil, and shea oil (plant oils); synthetic oils and silicone oils are also named [0066].  Any of these would have been obvious choices (or substitutions for Manetta oils), satisfying the fatty phase amendment choices of the claim amendment.
Regarding the current claim 1 amendment for cleansing agent/surfactants in an amount of 2.5% or less, various surfactants are taught by Inamoto; these include amphoteric surfactants coconut oil fatty acid amidopropylbetaine and betaine lauryldimethylaminoacetate (amphoteric surfactants of the betaine family) [see 0066].  It would have been obvious to select either of these as surfactant as a species within the genus taught by Manetta, or substituted for one of the example surfactants of Manetta, giving the required cleansing surfactant of the amended claim.     
It would have been obvious to one of ordinary skill in the art to utilize the gas-generating system taught by Inamoto to prepare the foam formulations of Manetta.  Because Manetta teaches solutions of pH 6.0 using citric acid and including propylene glycol give stable solutions of ivermectin, it would have been obvious to utilize materials with an acidic pH (e.g., in the acidic pH 4-6 range) containing ivermectin and the citric acid component B of Inamoto (corresponding to claim 1 intermediate composition A) and to incorporate xanthan gum as a gelling agent.  It would also have been obvious to prepare sodium bicarbonate containing composition A of Inamoto (corresponding to claim 1 intermediate composition B) as a gas-generating material, and to incorporate xanthan gum as a gelling agent.  Addition of other excipients, such as propylene glycol, a humectant, would have satisfied the required components of claim 1.  Combination of the two parts would have produced the foam materials taught by Manetta, rendering obvious the instant claims 1, 5-6, 8-9, 11, 13, 21, 27-28, 30-33.  The formulation would be considered a medicament, useful for treating Applicant elected skin pathology, rosacea.
Regarding the foaming surfactants exclusion (claims 4, 27), the skilled artisan would have been motivated to utilize the foam components of Inamoto in place of the emulsion surfactant system of Manetta, motivated to prepare foams based on the foaming strategy of Inamoto.
The amount of sodium bicarbonate used in Example 1 (Table 1) of Inamoto is 1.0%, and would have rendered obvious utilization of this amount, reading on claim 7.  The amount of sodium bicarbonate used in Examples of Table 7 (Examples 5-1, 5-3 to 5-5 use 3.0 % sodium bicarbonate, rendering obvious utilization of this amount, reading on claims 7, 29.  
Regarding the amount of citric acid required by claim 12, Example 1 (Table 1) of Inamoto teaches citric acid at 50%, which would have been an obvious starting point to include citric acid (or Applicant elected equivalent citric acid + sodium citrate), rendering the broad range of claim 12 prima facie obvious.  
Regarding the elected gels of claims 14-15, because gels are taught by Manetta, gels would have been an obvious choice for the individual two formulations A and B, prior to mixing, rendering claims 14-15 obvious.  
Regarding Applicant elected propylene glycol as humectant, this component is taught by both references (as a solvent for ivermectin by Manetta, and for uniformity of physical properties by Inamoto), and would have been obvious to include, in part to assure sufficient solubility of ivermectin in the intermediate composition A and the foam resultant and for uniformity, rendering claim 17 obvious (and reading on the (iii) humectant excipient category of claim 1(d)).  
Regarding Applicant elected xanthan gum (a gelling agent), this material is taught by each reference (used in Examples 4-1 to 4-5 of Inamoto, and taught as a gelling agent by Manetta, [0052], claims 41, 54) and thus would have been obvious to add in formulating gels as intermediate compositions A & B, rendering obvious claim 18.
	Regarding the elected citric acid plus sodium citrate buffer (claims 11, 31), Manetta clearly teaches citric acid (monohydrate) in each of the example formulations, but does not explicitly mention addition of sodium citrate to the solutions prepared.  The examples each use sodium hydroxide to adjust pH to 6.0 (within the range of instant claim 32, reading on the acidic range of claim 13, [0107]) or 6.3 +/- 0.3 [0123].  The skilled artisan would have recognized that, when dissolved in water, citric acid + NaOH used to adjust to a given pH results in neutralizing H+ groups present when the acid is dissolved in solution.  See: Wikimedia Commons; “Citric Acid Speciation”; https://commons.wikimedia.org/wiki/File:Citric_acid_speciation.png; accessed 1/10/2020:

    PNG
    media_image1.png
    248
    242
    media_image1.png
    Greyscale

From this species diagram, the various protonated species of citric acid in solution varies with pH.  Dissolution of citric acid (depicted here as AH3), and adjusting to pH 6 gives a mixture of mostly AH2-, some A3- and a small amount of AH2- (with Na+ ions to neutralize; H+ + OH- form water, already in the solution).  The skilled artisan would have appreciated that a solution of citric acid neutralized to a given pH (e.g., pH 6.0) with NaOH would have been indistinguishable from starting with a mixture of citric acid (AH3) + sodium citrate (NaAH2) (which sum to the same mole amount as citric acid in the example) + a smaller amount of NaOH to adjust to the same pH (say 6.0).  Thus, the skilled artisan would have considered addition of citric acid + sodium citrate (i.e., as a buffering system) + smaller amount of NaOH, adjusted to the same pH to be an obvious alternate way to prepare the same solution.  Thus, a mixture of citric acid + sodium citrate as a buffer system + smaller amount of NaOH (decreased by molar amount of sodium citrate present) is alternatively obvious over the citric acid + NaOH to adjust to pH values taught.  Alternatively, the two may be considered equivalent, at a minimum obvious over each other.
The skilled artisan would have recognized that each of sodium bicarbonate or sodium carbonate are well known as alkaline materials.  Dissolution of these components in solution would have given alkaline (basic) composition (in the pH range 7.01-12, reading on claims 8, 30), absent evidence to the contrary.
It would have been obvious to include a fatty alcohol (such as those taught by Manetta, in an amount required by claim 1, taught by Manetta), based on the exemplary use of these alcohols.  It would have been obvious to select one of the surfactants taught by Inamoto (also claimed).  Amounts of surfactants are taught by Manetta, and the overlap of the range with claim 1 range renders obvious selection of an amount within the overlap as prima facie obvious.
Not only does Manetta teach (and claim) fatty phase components, Inamoto also discusses various oils (see [0066]); thus, inclusion of fatty phase components in either or both A and B would have been obvious, when preparing obvious foam compositions 

Applicant argues:
As explained in Applicant's preceding Response filed January 24, 2022, the claimed rinse-off self-foaming compositions produce foams with "exceptional foam quality," making them ideal for treating a host of inflammatory skin pathologies (e.g., rosacea) via the skin surface. This exceptional foam quality is observed when the following conditions are met: 
" "the intermediate composition(s) A and/or B comprises a fatty phase"; 
" "the intermediate composition(s) A and/or B, together, comprise 1% to 30% by weight, relative to the total weight of intermediate compositions A and B, of fatty alcohols of the formula CH3(CH2)nOH, wherein n=11 to 23; and" "the intermediate compositions A and/or B, together, comprise, at a non-zero concentration of less than or equal to 2.5% by weight, relative to the weight of the total composition, cleansing agents [from a select group of surfactants]". 
The present Specification underscores the importance of these features. In particular, compositions containing a fatty phase having greater than 1 % by weight of fatty alcohols (CH3(CH2)nOH, wherein n = 11 to 23, show "exceptional foam quality." Specification, page 17, 84890-9178 lines 29-33. Further, the recited cleansing agents are "preferably" present at a concentration of "less than or equal to 2.5% by weight." Specification, page 19, lines 18-22. 
The data in the application is entirely consistent with these statements. In Applicant's preceding response, Applicant summarized data on the observed foam density in view of the claims - and in particular, considering the presence or absence of a fatty phase and fatty alcohols in each intermediate composition, and the concentration of cleansing agents in each intermediate composition. (The concentration of cleansing agents in the total composition (A+B) is the average of the cleansing agent concentrations in the two intermediate compositions, which are mixed in a 1:1 ratio.). For easy reference, the supplemental table summarizing the data is reproduced on the following page:

    PNG
    media_image2.png
    791
    545
    media_image2.png
    Greyscale

 The data show that compositions within the scope of claim 1 (where the total composition comprises a fatty alcohol, includes a fatty phase, and includes less than or equal to 2.5 wt.% of the cleansing agents recited in the claims) have suitable foam density (denoted by "X"). (See, for example, A3+B2.) On the other hand, when the combination of intermediate compositions A and B lacks a fatty alcohol (e.g., A9+B 1), lacks a fatty phase (e.g., A9+B2), lacks one of the recited cleansing agents (e.g., A4+B2), or comprises the recited cleansing agents at a concentration over 2.5 wt.% (e.g., A2+B 1), the foams are not suitably dense. 
The Examiner, respectfully, misinterprets the data. For instance, the Examiner asserts that the data in the application, "is inconsistent with [the] criticality of 2.5%" for the recited cleansing agents. Office Action, at 22. In support of this position, the Examiner asserts, "Applicant argues about the 2.5% surfactant, but higher amounts are in A2+B2 and A2+B3." 
This is incorrect. Neither B2 nor B3 includes any cleansing agents within the ambit of the claims. Meanwhile, A2 includes 3.6% of sodium laureth sulfate (an "anionic surfactant of the sulfate family") and 1.3% of cocobetaine (an "amphoteric surfactant of the betaine family"). 
Thus, A2+B2 or A2+B3, when mixed in an A:B ratio of 1:1, clearly have a concentration of 2.45 wt.% of the recited cleansing agents, which is within the recited concentration range. 
The Examiner also appears to assert that the presence of other ingredients that might be considered surfactants in other contexts would bring the compositions outside the scope of the claims. For instance, the Examiner points to sorbitan monostearate (page 22), cetostearyl alcohol (page 24), and ceteareth-20 (page 24). First of all, Applicant does not agree that the noted ingredients are generally considered surfactants in the art. But regardless of their characterization, the claims do no encompass these ingredients. The claims recite a select set of cleansing agents, which do not encompass sorbitan monostearate, cetostearyl alcohol, and ceteareth-20, so the Examiner's assertions regarding these other ingredients have no bearing on the present claims. 
Instead, the data in the application plainly shows that when the recited cleansing agents are present at a concentration of 2.5 wt.% or less in the total composition (A+B), the resulting foams have excellent foam quality ("X"). When the recited cleansing agents are absent or present at concentrations higher than 2.5 wt.% (as discussed in the Specification), the resulting foams do not have suitable foam quality. 
This criticality is highlighted by comparison between combinations A3+B2 and A4+B2. 
The only difference between compositions A3 and A4 is the presence of 2.0 wt.% cocobetaine (which is "an amphoteric surfactant[] of the betaine family," as recited in claim 1). 
Example A3  Example A4 

    PNG
    media_image3.png
    413
    640
    media_image3.png
    Greyscale
 
Meanwhile, B2 contains none of the recited cleansing agents. So of the two combinations in question, only A3+B2 includes any of the recited cleansing agents. As shown in the table, when one of the recited cleansing agents is present in the total composition (see A3+B2 (1.0 wt.%)), excellent foam quality is observed. In contrast, all other ingredients being the same, when the recited cleansing agents are absent, the requisite foam quality is not observed. 
The Examiner also questions why the the combination of A2+B 1 "has fatty alcohol, and surfactant (sodium laureth sulfate)[ but has] ... [i]nsufficient foam." Meanwhile, "[t]he combinations of A2+B2/B3 have the same fatty alcohol and surfactant, but have sufficient foam." Office Action, at 22. According to the Examiner, "This is not explained by simple arguments about amounts of one ingredient or absence of a specific or generic surfactant." Id. Applicant disagrees. 
As outlined in Applicant's preceding response, B1 includes 2% sodium C14-C16 olefin sulfonate (an "anionic surfactant of the sulfonate family"), whereas B2 includes none of the recited cleansing agents. Thus, when B1 (2% C14-C16 olefine sulfonate) is combined with A2 (3.6% sodium laureth sulfate and 1.3% cocobetaine), the total concentration of the recited cleansing agents is 3.45 wt.% - higher than the recited range. Accordingly, the combination has insufficient foam density. 
On the other hand, when B2 (0% cleansing agents) is combined with A2 (4.9% cleansing agents), the combination has 2.45 wt.% of the reciting cleansing agents - within the recited range. Accordingly, this combination exhibits sufficient foam density. So contrary to the Examiner's assertion, the data underscores the criticality of the recited cleansing agents, at the recited concentrations. 
Next, the Examiner points to the presence of cetostearyl alcohol and ceteareth-20 in, e.g., composition Al and characterizes these ingredients as "known" surfactants. Office Action, at 24. The Examiner then argues that the presence of these additional ingredients would bring the total surfactant concentration in the combination of A1+B 1 above the recited range of "less than or equal to 2.5 wt.%," and should render the combination unsuitable in terms of foam density. 
Based on this re-classification of ingredients, the Examiner then questions why the data is contrary to Applicant's explanations regarding the data. 
Respectfully, it is unclear what the Examiner's inquiry has to do with the claims at present, which recite "the intermediate compositions A and/or B, together, comprise, at a non- zero concentration of less than or equal to 2.5% by weight relative to the total weight intermediate compositions A and B, cleansing agents selected from the group consisting of anionic surfactants of the sulfonate family; anionic surfactants of the sulfate family; and amphoteric surfactants of the betaine family." Whether the other ingredients cited by the Examiner might be surfactants in certain contexts, they are not included in the select set of cleansing agents recited in the claims. 
Further, Applicant notes that cetyl alcohol, stearyl alcohol, and "cetostearyl alcohol" are within the scope of fatty alcohols recited in the claims and are not included in the recited cleansing agents. Applicant also notes that ceteareth-20 is a known nonionic emulsifier (not an anionic surfactant as the Examiner suggests). Regardless, all of compositions Al-A8 comprise cetyl alcohol, stearyl alcohol, and ceteareth-20. As shown in the data, the presence of these ingredients does not explain the unexpectedly good foam quality observed for self-foaming compositions within the scope of the claims, which include a select set of cleansing agents at less than or equal to 2.5 wt.%. 
Instead, Applicant has presented data consistent with the importance of fatty alcohols, a fatty phase comprising the recited oils, and the recited cleansing agents at the recited concentrations. Applicant's arguments are not undermined by the presence or absence of the additional ingredients discussed by the Examiner, which are irrelevant to the claims currently under examination. 
Lastly, the Examiner appears to encourage Applicant to narrow the claims to recite the unique compounds included in each combination (A+B) at their specific amounts. See Office Action, at 21, 23. Applicant agrees such claims should be allowed. However, Applicant respectfully reminds the Examiner that Applicant is under no obligation to limit the claims to include any ingredient that is immaterial to patentability. Applicant need only tailor the claims to the features that are relevant to obtain the unexpected results. As above and in Applicant's previous response filed January 24, 2022, Applicant has carefully explained the relevant ingredients and their relevant concentrations. Nonetheless, Applicant has yet further amended the claims to even more closely align to the examples in the specification showing unexpected foam quality, including particular classes of oils present in the fatty phase and particular classes of cleansing agents present at concentrations shown to afford unexpectedly good foam quality. 
For at least these reasons, withdrawal of the outstanding rejection is respectfully solicited. 
Manetta teaches and claims foams as a suitable form for the ivermectin formulations.  The skilled artisan would have found it obvious to look to Inamoto for details on how to prepare such foams.  (The Examiner has previously noted that the claimed self-foaming composition is the claimed product, the mixture of individual A and B components comprise a process, where the claimed foam is produced upon mixing.  Nonetheless, the rejection documents that even the process of the product claims is obvious.)
The rejection documents all of the elected and, now required, additional components of the claims are taught among Manetta and Inamoto, and thus, the claimed self-foaming composition for rinse-off topical application, with the required components of the claims, including the amended fatty phase, the specific classes of oils now recited and amount limitations, are obvious.  
Additionally, the rejection also documents teaching inter alia, of sodium dodecyl sulfate (a cleansing agent of the anionic surfactant of the sulfate family), in amounts that encompass the claimed range, rendering it obvious.
Accordingly, a prima facie case of obviousness has been established.
Inamoto describes the foams produced by the disclosure:
[0072] As described above, an excellent amount and retention
of carbon dioxide foam, which are not easily obtained in
the conventional foam-type external skin preparation, and
good usability such as prevention of the preparation sagging
from the skin can be achieved by using both the preparations
A and B in use.
In other words, Inamoto relies on a “excellent” quality foam, having retained carbon dioxide after mixing, which is superior to conventional foams used as skin preparations, without sagging.  It is clear that foam quality taught by Inamoto is suitable for topical application. Thus, the argued property is present using the Inamoto foams.  In fact, at [0077], Inamoto discusses optimization of viscosity with enough thickening effect to hold carbon dioxide (construed as a suitable density).
Applicant’s response purports to limit the “cleansing agent choices to those recited in amended claim 1, as a showing that the X formulations do not contain more than 2.5%.  While the Examiner does not dispute this point, when so limited, the record documents that other components present in the tested formulations are also known surfactants.  The narrowing of choices in claim 1 cleansing agents does not correspond to an explanation of the additional surfactants, or why they are ignored with respect to calculation of (and attempt to show criticality for) “cleansing agent” amounts.  There is no showing that other surfactants pointed out by the examiner have no influence on suitability of the foam produced. Applicant has the burden of explaining proffered data.  This burden is not met, with respect to the argument about 2.5% having criticality.  
Because the excellent of the quality of foam is taught by Inamoto, the Examiner adopts the position that the 2.5% threshold (within the 2-6% range of SDS taught) corresponds to a workable range for the SDS surfactant MPEP 2144.05 II A :
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")

Regarding unexpected results; these arguments have previously been addressed.  As previously stated,
“Excellent” foam quality is actually taught by Inamoto for Example 1 and 2 formulations (Tables 2 and 4); such results would have reasonably been expected for obvious formulations.  Thus, it does not appear that the disclosed foam quality metric (an X in the table satisfying minimal quality threshold) is unexpected.
Consider the disclosed mixture of A1 + B1:

    PNG
    media_image4.png
    414
    295
    media_image4.png
    Greyscale
+	
    PNG
    media_image5.png
    365
    261
    media_image5.png
    Greyscale

With respect to the claim 1 amendment, it does not appear that any of the claimed fatty oils are present in this mixture; i.e., this example is no longer within the scope of claim 1.  
A 1:1 mixture results in a “foam having the desired properties” (X on table p. 27):


    PNG
    media_image6.png
    390
    267
    media_image6.png
    Greyscale

There are 14 compounds, each at specific amounts, in A1.  There are 9 compounds, each at specific amounts, in B1.  4 compounds are present in both (19 unique compounds in the A1 + B1 combination), each in specific amounts.  The Examiner notes that there is no claim requiring anywhere near 19 unique ingredients, let alone at disclosed amounts.  While it does not appear that an unexpected result is even present (in view of Inamoto results showing excellent foams), even if it were established by comparative evidence that some surprising result would be considered established (for instance, Applicant argues about the 2.5% surfactant, but higher amounts are in A2+B2 and A2+B3, which indicate satisfactory foam properties), which is inconsistent with criticality of 2.5%.  It is not clear why A4 (or A5-A8) + B1 is suitable, but A4-A8 + B2 or B3 is not suitable, whereas, A2, A2 or A3 + B2 or B3 are.
MPEP 716.02(b)(II) indicate Applicant has the burden of explaining proffered data. The mention of a few comparisons does not seem to support the reasons argued, when the other 16 components of this foam mixture are completely ignored by the explanation.  Applicant has been invited to provide evidence of foams having only the three components of the table being shown to have the same effects that the table alleges.
The results are only for 14 specific compositions containing all of the disclosed ingredients of each of the two compositions mixed, in amounts of these examples.  The results cannot be considered commensurate in scope with the claims, as required by MPEP 716.02(d) (because of the specific combinations of ingredients in each of their specific amounts).  
The examiner has reviewed all of these with respect to the claim 1 amendments; at least the above example does not even fall within the scope of the claim 1 foams (the examiner has reviewed the other A2-A9 & A1-A3 formulations; most (excepting A6-A7) do not appear to have any of the required oils of the fatty phase amended species of amended claim 1; i.e., most X foams are not even within the scope of amended claim 1).  At least the above example (as well as most of the tested examples reviewed) does (do) not have a nexus with the rejected claims, as required to be of probative value; see MPEP 716.01(b). ("Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)
Applicant argues, for instance, A4 + B2/B3 lack a cleansing agent.  But this is not true.  A4 has sorbitan monostearate, a known and disclosed anionic surfactant.  A4 + B1 is suitable, but A4 + B2/B3 is not, whereas all of A1/A3 + B1/B2/B3 or A2 + B2/B3 are suitable, but A2 + B1 is not.  This is not explained by simple arguments about amounts of one ingredient or absence of a specific or generic surfactant (or by limiting the claims not to require components that are actually present in the experiments conducted, without explanations or evidence that their presence has no impact in the experiments conducted).
While Applicant attempts to rationalize points the Examiner previously raised, arguments have not been established by evidence.  When a combination with 15 specific ingredients in A1 are mixed with 9 specific ingredients in B1, each at specific amounts is used, mixed at a 1:1 weight ratio, it is not clear which modification changes the suitability of foam produced, when compared to other examples. Mere attorney argument cannot take the place of evidence on the record.
A claim commensurate in scope to A1 + B1 combination should take each recited ingredient, in the amounts disclosed, and require a 1:1 mixture:

    PNG
    media_image4.png
    414
    295
    media_image4.png
    Greyscale
+	
    PNG
    media_image5.png
    365
    261
    media_image5.png
    Greyscale

Composition A: 2% ivermectin, 2% sodium laureth sulfate, 0.8% phenoyethanol, 2% propylene glycol, 2% oleyl alcohol, 6.2% sodium dihydrogen phosphate, 0.5% sodium citrate, 1.5% citric acid, 6% caprylic/capric triglyceride, 3% glyceryl dibenenate, 3% ceteareth-20 (using generic corresponding compound), 3% cetostearyl alcohol, 2.5% magnesium aluminum silicate, 0.5% xanthan gum, water, q.s.
Composition B: 0.2% sodium benzoate, 0.5% phenoxyethanol, 5% sodium hydrogen carbonate, 0.2% sodium hydroxide, 2% sodium C14-C16 olefin sulfonate, 0.1% disodium EDTA, 0.5% xanthan gum, 2.5% magnesium aluminum silicate, and water, q.s.
Where Composition A and Composition B are mixed in a 1:1 weight ratio to produce the claimed foam.

Applicant’s chart attempts to simplify the mixtures with 19 + ingredients to up to three components, a cleansing agent, some contain a fatty alcohol and a fatty phase component, allegedly explained by a surfactant amount higher or lower than 2.5%.  Any contribution (or detrimental effect) of the other 16+ ingredients, or how they affect the three ingredients of the table, is completely ignored.
Consider just the first A1 + B1 of Applicant’s table: 
Cetostearyl Alcohol is known to be a surfactant (https://www.drugs.com/inactive/cetostearyl-alcohol-17.html#:~:text=In%20the%20pharmaceutical%20and%20cosmetics,F%20(249%C2%B0C)., accessed 5/20/2022). This is present at 2% (but is not within the current last wherein clause of claim 1).  The cited web page clearly states this compound is a surfactant – foam booster; in other words, it is likely to be a contributor to foam quality (rather than having no effect on foam, as implied by the argument advanced).
Ceteareth-20 is known to be a surfactant (and a thickener) (https://www.paulaschoice.com/ingredients/ingredient-ceteareth-20.html. Accessed 5/20/2022). This is present at 2% (but is not within the current last wherein clause surfactant choices).  This web page clearly teaches this to be a surfactant, in conflict with Applicant’s argument.
Sodium laureth sulfate is a well-known surfactant (https://www.acs.org/content/acs/en/molecule-of-the-week/archive/s/sodium-laureth-sulfate.html, accessed 5/20/2022). This is present at 2%, and falls with anionic sulfates of the last wherein clause of amended claim 1).
Thus, total recognized surfactants (“cleansing agents”) in A1 sum to 6.0%, even though some of them are not encompassed by the surfactant families currently recited in claim 1.  
Assuming alternate indicated cleansing agent of the table is accurate, when mixed in a 1:1 weight ratio with B1, the surfactant amount is 4.0% (after the combination).  The box should state 4% > 2.5%, but in conflict with the alleged criticality of 2.5% surfactant amount, the mixture produces a “suitable foam”, X  
When mixed with 0% containing cleansing agent (alleged for B2 and B3 by Applicant’s table), the 1:1 dilution of 6% surfactant dilutes to 3%, above the 2.5%.  And yet each of A1 + B2 and A1 + B3 (with at least 6% surfactant), have 3% and 6%, respectively, in excess of 2.5% surfactant; both produces suitable foam
For A2 + B2/B3 combinations, the surfactant in A2 is sum of cetostearyl alcohol, ceteareth-20 and sodium laureth sulfate amounts, i.e., 9.6%.  When diluted with B2 and B3 surfactant amounts diluted surfactant in the mixtures are 4.8 and 7.8%, respectively.  These amounts are clearly above the 2.5% surfactant limitation, but in conflict with alleged 2.5% surfactant amount being critical, these two mixtures achieve suitable foam quality.
Each of these 5 combinations (A1 + B1/B2/B3; A2 + B2/B3) have surfactant amounts in excess of 2.5%, and are evidentiary that 2.5% surfactant is not critical, surfactant amounts are present up to at least 7.8%, which also achieve suitable foams (even though amended claim 1 does not require the additional surfactants, their presence in the experiments in amounts to give >2.5% surfactant has been documented).  This consideration still appears to conflict with Applicant’s arguments, showing the failure to establish criticality based on the premise argued.
It is not the Examiner’s burden to establish results have criticality. It is Applicant’s burden (MPEP 716.02(b)(I) & (II)).  However, these considerations document Applicant’s arguments still appear to be based on erroneous representations that these additional components present in the tested formulations have no impact on alleged criticality of 2.5% limitation.
Regarding unexpected properties of the tested foams, again it is noted that it is not clear the X boxes establish an unexpected result, because Inamoto teaches “excellent” foams; it appears that Applicant has simply documented some examples that achieve what is taught by Inamoto, and some that do not.  MPEP 716.02(a) indicates evidence must show unexpected results.  It does not appear that this requirement has been met (see discussion in MPEP 716.02(a): a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991)).  Establishing this is not achieved by mere argument, nor by analysis of three components within 19+ component combinations actually tested.  Typically, examples of the claimed invention compared to the closest prior art are used, as discussed in MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  However, Applicant may compare the claimed inventions with prior art that is more closely related to the invention than the prior art relied upon by the examiner (MPEP 716.02(e)(I)) or to the closest subject matter that exists in the prior art (MPEP 716.02(e)(III)).  None of these types of comparisons are of record.
Regarding the requirement that unexpected results must be commensurate in scope with the claims, Applicant is again referred to MPEP 716.02(d), unexpected results must be commensurate in scope with the claimed invention.  This is not the case for any of the 14 X boxes of Example 1.  All of the examples have 19+ individual components, which are not recited by the claims; all of them test with each ingredient in a specific amount, which is not recited by the claims.  Claim 1 recites 6 ingredients, five of these are recited broadly in generic/alternative terms.
The Examiner has set out above exemplary Composition A and Composition B, and the corresponding 1:1 weight ratio mixing limitation to limit claim 1, which would be commensurate in scope with the A1 + B1 combination.  This process could be reproduced to establish other claimed combination corresponding to the other X boxes of the Example.  However, as pointed out above, the example does not have any recited fatty phase oil of the claim 1 amendment (it no longer has any nexus to the amended claims; i.e., the example does not appear to even be within the amended claim 1 scope).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611